Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on May 3, 2022, with respect to the rejection of claims 1,8, 9, 16 and 17 under 35 U.S.C. 103 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicants. Claims 1-20 are now pending in the application.  
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Carter (U.S. PAP 2016/0178772, hereon Carter) in view of Poole et al. (U.S. PAP 2017/0269247, hereon Poole)  fails to anticipate or render obvious "a method " including the steps (or comprising) " rotating the down-going P and S wave data: shaping the rotated down-going P and S wave data based on the seismic wavefield data; subtracting the shaped down-going P and S wave data from the seismic wavefield data to form residual wavefield data; separating upgoing P and S wave data from the residual wavefield data based on the inversion and an updated velocity profile; and outputting the upgoing and down-going P and S wave data...,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claims 9 and 17: the instant claims are directed to a system and a non-transitory computer-readable medium and include similar allowable subject matter respectively. The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857